Duckworth, Chief Justice.
This suit to enjoin further proceedings in a condemnation case in the same court wherein one of the condemnees seeks to draw down sufficient funds to build a new home only creates another issue which must be litigated in the condemnation proceeding, and the court did not err in dismissing the petition on demurrer. Martin v. Fulton County, 213 Ga. 761 (101 SE2d 716); Russell v. Venable, 216 Ga. 137, 143 (4) (115 SE2d 103); Fulton County v. Aronson, *748216 Ga. 497 (117 SE2d 166); Johnson v. Fulton County, 216 Ga. 498 (117 SE2d 155); Reeves v. City of Atlanta, 216 Ga. 592 (118 SE2d 378); State Highway Dept. v. McCurdy, 217 Ga. 731, 733 (124 SE2d 630).
Argued March 11, 1963
Decided March 25, 1963.
Abe Crosby, Jr., George L. Jackson, for plaintiff in error.
John M. Hancock, Jr., Wallace Miller, Jr., contra.

Judgment affirmed.


All the Justices concur, except Mobley, J., who is disqualified.